Citation Nr: 1736962	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  13-09 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left knee disability.

2.  Entitlement to service connection for a left knee disability. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral tinnitus.

5.  Entitlement to service connection for anemia.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from January 1973 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) from January 2011 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran appeared and testified at a hearing conducted by a Decision Review Officer (DRO) in April 2015.  He also appeared and testified at a hearing held before the undersigned Veterans Law Judge at an August 2016 hearing.  Transcripts of each of these hearings have been associated with the Veteran's claims file.

The issue(s) of entitlement to service connection for bilateral tinnitus and anemia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal an October 2001 Board decision that denied service connection for a left knee disability, but evidence received since that decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

2.  A left knee disability was not incurred in active duty service, is not etiologically related to service, and did not manifest to a compensable degree within one year of active duty service.

3.  Bilateral hearing loss was not incurred in active duty service, is not etiologically related to service, and did not manifest to a compensable degree within one year of active duty service.


CONCLUSIONS OF LAW

1.  The October 2001 Board decision denying service connection for a left knee disability is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.1100 (2016).

2.  The criteria for service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131, 5103, 5103A (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.

I.  New and Material Evidence

The Veteran first filed a claim for service connection of a left knee disability in May 1997.  This claim was denied and the Veteran appealed the denial to the Board.  The Board ultimately found that there were inconsistent statements regarding the onset of the Veteran's left knee symptoms and denied the claim in October 2001.  

In general, decisions of the agency of original jurisdiction or the Board that are not appealed in the prescribed time period are final.  See, e.g., 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  See Knightly v. Brown, 6 Vet. App. 200 (1994).  In its determination of whether new and material evidence has been submitted, the Board must look to the evidence submitted since the last final denial irrespective of the basis for that denial.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Here, the Board is satisfied that the evidence submitted since the Veteran's previously denied claim is both "new" and "material."  At the time the Veteran filed his petition to reopen the previously denied claim for service connection of a left knee disability, he also submitted a nexus statement completed by his treating physician.  In that form, the Veteran's doctor reported that his chronic left knee pain was most likely caused by or a result of a 1974 in-service football injury.  This medical opinion evidence was not present in the record at the time of the October 2001 Board decision and it relates to an unestablished fact necessary to substantiate a claim for service connection.  It also reasonably raises the possibility of substantiating his claim.  As such, new and material evidence has been received, and reopening the claim is warranted.

Generally, where the Board reopens a claim but the AOJ did not, the claim must be remanded for AOJ consideration unless there is a waiver from the Veteran or no prejudice would result from adjudication of the claim.  Hickson v. Shinseki, 23 Vet. App. 394 (2010).  In this case, the AOJ considered the merits of the Veteran's claim in a June 2015 statement of the case, and the Board is not applying any additional laws to the Veteran's claim that were not considered by the AOJ.  Therefore, there is no prejudice to the Veteran in adjudicating his service connection claim below.




II.  Service Connection

a.  Legal Standard

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For certain chronic diseases, such as arthritis and certain organic diseases of the nervous system, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307   (2007).  

b.  Left Knee Disability

The Board notes at the outset that there is no dispute that the Veteran has a current diagnosis relating to his left knee disability.  Specifically, the Veteran attended a February 2013 VA examination at which he was found to have bilateral gout and degenerative joint disease of the knee.  As such, the central question with respect to the Veteran's claim for service connection of this condition is whether his left knee disability relates to his active duty service or first manifested to a compensable degree within a year of active duty service.

At the February 2013 VA examination, the Veteran reported having sustained a minor injury to his left knee while playing basketball prior to service that had resolved and he indicated that, while in service, he sustained an additional left knee injury while playing football.  He stated at that examination that his left knee had not healed and that he had been experiencing persistent pain since that injury.  At the Veteran's August 2016 hearing, he again reported that he was playing tackle football and injured his left knee in 1974 while on active duty service.  He testified further that he went to sick call and was told to use an ACE wrap after the injury.  The Veteran also indicated that he continued to experience pain in this joint and used Bengay for many years until he subsequently developed problems with gout.

The Veteran is competent to report his observable symptoms of pain and the circumstances regarding his 1974 injury.  However, the Veteran's treatment records suggest that his statements regarding the history of his left knee pain have been somewhat inconsistent.  For instance, a private treatment note from March 1990 indicates that the Veteran reported that his knee pain first began in December 1989 when he had been changing several beds in his home while kneeling.  He reportedly awoke the next day to a swollen and painful knee and had a recurrence of these symptoms four weeks before his March 1990 examination.  At that time, the Veteran was diagnosed with inflammation of the fat pad or early chondromalacia of the patella of the left knee.  

A subsequent private treatment record from August 1991 indicates that the Veteran's pain in his left knee did not begin until March 1990.  The inconsistencies between his current statements and the history of symptoms he has reported to treatment providers at various points since his active duty service erode the credibility of his statements and reduce the probative weight of his contentions.  

The Board also notes that the Veteran's current statements regarding the onset of his knee pain do not correspond with those he alleged in his prior claim for service connection for a left knee disability.  Specifically, the Veteran reported in a July 1997 lay statement that his knee pain began when he was training in Missouri due to his lack of acclimation to the cold climate.  Although there is no evidence that the Veteran possesses the medical knowledge, training, or experience to provide a competent medical opinion regarding the etiology of his current symptoms, the discrepancy between his theories for the onset of these symptoms and the reports in private treatment records that his symptoms did not arise until more than a decade from his separation from active duty service detract from the credibility and weight that can be given to his current contentions.

The Board also notes that the Veteran's service records also include evidence of treatment for an October 1974 football injury.  However, of particular relevance here, the Veteran's treating clinician at that time failed to report any symptoms of knee pain.  The Veteran's service records also include a February 1974 treatment note in which the Veteran reportedly complained of intermittent pain in the left knee for two months.  However, a physical examination at that time was reportedly normal and he was prescribed aspirin and an ACE wrap.  This appears to be the only independently verified episode of care or report of any knee related symptoms in any of the Veteran's service treatment records.  

Notably, at the time of the Veteran's November 1974 separation examination, he reported that he was in good health and a clinical evaluation of his lower extremities was normal.  The Veteran attended an additional examination in November 1975 in connection with his enlistment with the Army National Guard.  At that time, the Veteran again stated that he was in good health and denied a history of arthritis, bone or joint deformity, or a "trick" or locked knee.  As was the case with the November 1974 examination, the clinician who conducted this 1975 evaluation reported a normal examination of the Veteran's lower extremities.  This evidence strongly suggests that there was no knee disability at the time of his discharge from service.  

The Board has also considered an August 2012 opinion from M.C., the Veteran's treating physician.  At that time, Dr. M.C. reported that he had reviewed the Veteran's service treatment records and post-service treatment records, provided a diagnosis of chronic left knee pain, and stated that this disability was most likely caused by or a result of the Veteran's 1974 football injury.  In support of this opinion, Dr. M.C. noted that the Veteran experienced a traumatic injury to his left knee in 1974 with three months of severe pain and was more likely to develop arthritis in the injured joint.  Dr. M.C. provided an additional opinion in August 2015.  At that time, the Veteran's treating physician noted that "[e]ven though [the Veteran] has had arthritic and gout pains in multiple joints over years[,] it has been particularly severe in the left knee.  I feel that, most likely, the fact that he has more pain and stiffness in his left knee is related to his prior trauma." 

The Board acknowledges that Dr. M.C. is competent to provide a medical opinion regarding the etiology of the Veteran's current left knee disability and finds no reason to doubt his credibility.  However, the Board notes that the record also contains a September 2012 attending physician statement for a disability claim with MetLife completed by Dr. M.C.  In this form, Dr. M.C. noted that the Veteran had a diagnosis of "arthritis, gout," but indicated that the "[d]ate of first symptoms or date injury occurred" was January 1991.  As was the case with the inconsistencies between the Veteran's various lay statements, the Board finds that the discrepancies between the dates Dr. M.C. has provided regarding the onset of the Veteran's arthritis reduces the probative weight of his opinion.  The Board also finds that Dr. M.C.'s fairly conclusory rationale for his opinion, which fails to address the significant period of time between the Veteran's active duty service and his first episode of post-service treatment for his arthritis, detracts from the weight that may be given to this opinion.

Rather, the Board gives greater weight to the opinion of the VA examiner in this case.  As explained above, the Veteran was afforded a medical examination with a VA clinician in February 2013 to evaluate his claim for service connection for a left knee disability.  As the Veteran suggested at the hearing, the Board recognizes that this was a limited exam due to the Veteran's painful flare of gout and the examiner noted that the Veteran declined the Lachman and stability testing as well as testing of left knee range of motion.  However, the clinician who completed this examination provided an extensive recitation of the relevant treatment notes and took a history of the Veteran's left knee disability.  

Ultimately, however, this clinician opined that the Veteran's current left knee disabilities were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The Board notes that, in contrast to Dr. M.C., the physician who provided this opinion also offered a detailed rationale.  He highlighted that there was no documentation of treatment or any diagnosis of gout during active duty and that gout was caused by a metabolic abnormality that was not caused by military service and affected many joints throughout the Veteran's body in addition to the Veteran's left knee.  This VA examiner also noted that the Veteran's in-service treatment note after the 1974 football injury was silent for any left knee injury and highlighted that the examinations from November 1974 and November 1975 failed to document any problems or symptoms in the left knee.  Similarly, this clinician noted that the Veteran had degenerative joint disease not only in his left knee, but also in his right.  This VA examiner indicated that the radiographic appearances of the Veteran's bilateral degenerative joint disease was not typical for a unilateral injury causing secondary damage.  Finally, in support of his opinion, this VA examiner indicated that the March 1990 treatment record suggested that left knee problems began only in December 1989 after the Veteran had been changing beds.  

The Board finds that this competent and credible medical opinion rests on a persuasive and thorough recitation of the relevant medical records and includes a detailed rationale.  As it also appears consistent with the overall medical record, the Board finds that it is highly probative in determining the etiology and onset of the Veteran's left knee disability.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disability.  Accordingly, the doctrine of the benefit of the doubt is not for application and his claim must be denied.  

c.  Bilateral Hearing Loss

The Veteran contends that his current hearing loss is related to acoustic trauma he was exposed to during active duty.  Although his military occupational specialty was a cook, he testified at the hearing that he was stationed in the area near an armored and artillery division that fired large guns on a daily basis, causing him his ultimate symptoms of loss of hearing.  

To evaluate his claims, the Veteran was afforded a VA examination in May 2015.  At that time, his audiometric exam results were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
35
40
45
45
LEFT
35
35
40
50
55

The Veteran's speech discrimination scores using the Maryland CNC word list were 94 percent in each year and he was diagnosed with bilateral sensorineural hearing loss.  As the Veteran's auditory threshold in the 4000 frequency exceeds 40 decibels in each ear, the Board agrees that the Veteran has a current disability of bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385.  Accordingly, the Board must turn to the central question of whether this hearing loss first manifested to a compensable degree within a year of his service or whether it is otherwise etiologically related to service.  

The Board has no doubt about the sincerity of the Veteran's belief that his current hearing loss is related to his exposure to artillery shelling and loud guns in service and the Veteran is competent to report his personally observable symptoms of diminished hearing.  However, the record does not reflect that he possesses the medical knowledge, training, or expertise necessary to render a competent opinion on the complex medical question of the etiology of his current hearing loss disability.  The Board also notes that post-service treatment records cast some doubt on the date on which the Veteran first began experiencing hearing loss symptoms.  

As an initial matter, the Board notes that the Veteran's hearing was evaluated in November 1974 upon his separation from active duty service.  At that time, he had normal hearing for VA purposes.  A subsequent audiological examination in connection with his enlistment with the National Guard also failed to include results sufficient to qualify as a hearing loss disability for VA purposes.  

A review of post-service treatment records fails to uncover any evidence of treatment or complaints of diminished hearing until a February 2012 VA treatment note.  At that time, the Veteran reported hearing loss and tinnitus, questioning if these symptoms were due to cerumenosis.  The Veteran reported that he had had right ear pain that he believed was due to an infection three weeks prior.  This treatment note, and its suggestion that the Veteran's hearing loss symptoms did not arise until 2012, appears inconsistent with the Veteran's contentions, to the extent that he suggests that he has experienced persistent hearing loss ever since his in-service exposure to acoustic trauma.

The record also contains a somewhat conclusory March 2016 nexus statement by a board certified family practitioner.  In that form, the Veteran was found to have bilateral hearing loss that was felt to most likely be caused by or a result of loud noise exposure in 1973 and 1974 from large military weapons.  In support of this opinion, this family practitioner reported that, prior to being exposed to loud noises, the Veteran had no hearing loss and after prolonged exposure to loud noises, the Veteran suffers from reduced hearing.  The Board largely agrees with the timeline set forth by this clinician but finds that there is little support for the ultimate conclusion that the Veteran's current hearing loss is etiologically related to service or first manifested within a year of his separation from active duty service.  Specifically, as the Veteran's enlistment audiological examination results were normal, the Board agrees that the record generally reflects that he did not have pre-service hearing loss.  The Board also concedes that he was exposed to loud weapons and artillery while serving on active duty.  Finally, the record indicates that he subsequently developed a hearing loss disability for VA purposes.  However, the Board notes that the March 2016 nexus statement provides no argument or evidentiary support for the contention that the Veteran's hearing loss, which was first independently documented several decades after his separation, was etiologically related to his active duty service.  

The Board ultimately finds that the opinion of the May 2015 VA examiner is entitled to the greatest probative weight.  This clinician took a medical history, performed an in-person examination, and ultimately opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in the Veteran's military service.  In support of this opinion, this audiologist cited the Veteran's normal audiograms at his separation from service and noted that the a 2005 Institute of Medicine report found that evidence of acoustic trauma presents immediately, rather than years or decades later.  Accordingly, this examiner found that the Veteran's subsequent development of a hearing loss disability was caused by an incident or process after military service.  

The Board agrees that the record is consistent with the general timeline suggested by the Veteran's March 2016 nexus statement of normal pre-service hearing, in-service exposure to loud noises, and subsequent loss of hearing.  However, given the medical treatise evidence cited by the May 2015 VA examiner, the Board finds that the delay in any objective evidence of hearing loss reduces the probative weight that can be given to the rather conclusory opinion that is reported in the March 2016 statement.  Greater weight is given to the May 2015 VA examination report, as it appears consistent with the evidence in the record and provides independent treatise evidence in support of the stated opinion.  Due to the inconsistencies between the dates of onset of the Veteran's hearing loss, the Board also finds the Veteran's statement that he has continued to experience hearing loss since service not to be credible and that the February 2012 VA treatment amounts to probative evidence that this disability did not first manifest to a compensable degree within a year of his separation from active duty service.

Accordingly, the Board finds that the preponderance of the persuasive and probative evidence weighs against the Veteran's contentions and his claim for service connection for bilateral hearing loss and the doctrine of the benefit of the doubt is not for application.  Thus, his claim must be denied.

III.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Here, the Veteran was provided all required notice and information in an October 2012 letter.  There have been no contentions that this notice is deficient in any way.  Accordingly, the Board is convinced that VA has satisfied its duty to notify the Veteran.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  The Veteran's service records and identified private and VA treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a medical examination to evaluate his claim for service connection of a left knee disability in February 2013 and for his claim of service connection for bilateral hearing loss in May 2015.  The Veteran questioned at the April 2015 DRO hearing whether "we can say [the February 2013 VA examination] was an examination" as the Veteran stated he was having gout problems that day with his left leg.  He stated that he could not do the testing asked of him at that time because it was too painful.  As indicated above, this VA examiner also noted that certain testing, including range of motion testing, were not performed due to pain.  However, the Board finds that this examination is ultimately adequate.  The examiner took a detailed history of the Veteran's medical condition, reviewed the Veteran's treatment records, and performed an examination to the extent possible.  He also provided a clear and persuasive opinion despite the lack of testing of the Veteran's range of motion including his citation to radiographic evidence of the Veteran's knees.  As such, the Board is satisfied that it adequately describes the nature of the Veteran's left knee disability.  


ORDER

The claim for service connection for a left knee disability is reopened.

Service connection for a left knee disability is denied.

Service connection for bilateral hearing loss is denied.


REMAND

The Board sincerely regrets the additional delay, but a remand is necessary to allow VA to satisfy its duty to assist the Veteran in the development of his claim for service connection for anemia and for tinnitus.  

A.  Anemia

As explained above, as part of its duty to assist claimants in developing their claims, VA may be required in certain circumstances to provide a claimant with a VA medical examination.  38 U.S.C.A 5103A(d)(1) (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has held that VA must provide such an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Board concedes that there is competent evidence of a current disability of anemia, including an October 2012 private treatment record suggesting that the Veteran's hemoglobin and hematocrit still showed anemia that was stable and holding.  The Veteran's treating physician also provided a statement in August 2016 stating that the Veteran experienced symptoms of headaches and dizzy spells during active duty service that were symptoms of anemia.  However, the Board finds that there is currently insufficient competent medical evidence on file to determine the etiology of the Veteran's condition, to include whether this condition is congenital in nature, whether it existed prior to service, and whether it was aggravated by service.  

For instance, a May 2008 VA treatment note indicated that this condition was likely due to the Veteran's sickle cell trait, which would appear to suggest that this condition may have predated service.  The Board also notes that the Veteran's service treatment records do not contain any diagnosis for anemia, and that the first objective diagnosis of anemia does not appear in any treatment records until more than two decades after the Veteran's separation from service.  As the August 2016 treating physician statement suggests there may be some link between the Veteran's in-service symptoms and current diagnosis of anemia, the Board must provide the Veteran with a medical examination pursuant to McLendon.

B.  Tinnitus

In contrast to his service connection claim for anemia, the Veteran was provided with a medical examination in May 2015 to evaluate his claim for service connection for tinnitus.  Whenever VA has undertaken the effort to afford a claimant an examination, whether or not such an examination is required, VA must provide an adequate examination "or, at a minimum, notify the claimant why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion is adequate when it is based upon consideration of the claimant's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  

The Board ultimately finds that the conclusions set forth in the May 2015 VA examination are inconsistent and do not provide the Board with sufficient detail to decide the Veteran's claim.  Specifically, after examining the Veteran, the clinician who conducted that examination noted that the Veteran's tinnitus is at least as likely as not a symptom associated with the Veteran's hearing loss.  This hearing loss was felt to be caused by an incident or process after military service.  However, this audiologist also reported that the Veteran's tinnitus was at least as likely as not caused by or a result of military noise exposure.  These contradictory findings lack sufficient detail to adequately inform the Board.  The Board also notes that, in contrast to his opinion regarding the etiology of the Veteran's hearing loss, this clinician did not indicate that the cited treatise evidence has any specific findings with respect to the possibility of delayed onset of tinnitus after exposure to acoustic trauma.  Thus, the Board finds that it must return the report and obtain an addendum opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Schedule the Veteran for a VA examination with an appropriate medical professional to determine the etiology and nature of the Veteran's anemia.  The examiner is to review the entire claims file.  All testing deemed necessary must be conducted.  All opinions should be accompanied by a complete rationale.

The medical professional is asked to provide an opinion regarding the following items:

a)  Is the Veteran's anemia a congenital disease or a congenital defect?  For VA purposes, a disease is any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  A defect is defined as structural or inherent abnormalities or conditions which are more or less stationary in nature.  If the Veteran's anemia is a congenital disease, the examiner must provide an opinion as to whether it clearly and unmistakably existed prior to service.  The examiner must also provide an opinion as to whether it was aggravated by any in-service event or injury (increased in severity beyond the natural progression of the disease).

b)  If the Veteran's anemia is not a congenital disease or defect, the examiner is asked whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's anemia had its onset in service, is otherwise related to the Veteran's service, or first manifested to a compensable degree within a year of his separation from active duty service.

3.  Obtain an addendum opinion with an appropriate medical professional to determine the etiology of the Veteran's tinnitus.  The examiner is to review the entire claims file.  If, in the opinion of the medical professional, an in-person examination is necessary to evaluate the Veteran's tinnitus, schedule the Veteran for such an examination.  All opinions should be accompanied by a complete rationale.

The examiner is asked to provide an opinion regarding whether it is as least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus was caused by or is otherwise etiologically related to his active duty service, to include his reports of exposure to loud artillery and weapons during active duty service.  

4.  Thereafter, readjudicate the Veteran's claims for service connection for anemia and tinnitus.  If any claim is not granted, send the Veteran and his representative a supplemental statement of the case and allow them an appropriate time to respond before returning the file to the Board for further appellate consideration of the claim

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


